Dismissed and Opinion Filed August 15, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00483-CV

                                  HELEN FRANKS, Appellant
                                           V.
                                   STONE RANCH, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01682-E

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By postcard dated June 22, 2016, we informed

appellant that the Dallas County Clerk notified the Court the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to provide, within ten days, verification of payment or arrangements to pay for

the clerk’s record or to provide written documentation that she had been found entitled to

proceed without payment of costs. We cautioned appellant that if she did not file the required

documentation we might dismiss the appeal without further notice. See TEX. R. APP. P. 37.3(b).

To date, appellant has not filed the required documentation or otherwise corresponded with the

Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

160483F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

HELEN FRANKS, Appellant                           On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-16-00483-CV       V.                       Trial Court Cause No. CC-16-01682-E.
                                                  Opinion delivered by Chief Justice Wright.
STONE RANCH, Appellee                             Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee STONE RANCH recover its costs of this appeal from
appellant HELEN FRANKS.


Judgment entered August 15, 2016_.




                                            –3–